UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6225



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


STEPHEN ZEBROWSKI, JR., a/k/a Junior, a/k/a
Lewis Brady, a/k/a Stevon Green, a/k/a Edward
Cartwight, a/k/a Felex C. Brown,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-96-41)


Submitted:   June 4, 2002                  Decided:   June 24, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Zebrowski, Jr., Appellant Pro Se. Mary Hannah Lauck, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen Zebrowski, Jr. appeals the district court’s order

denying his motion requesting “nunc pro tunc designation for an

order specifically setting aside” his fine.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Zebrowski’s challenge to his fine is precluded under res

judicata, because he previously litigated this claim.     Allen v.

McCurry, 449 U.S. 90, 94 (1980); Meekins v. United Transp. Union,

946 F.2d 1054, 1057 (4th Cir. 1991).    Accordingly, we affirm the

district court’s order denying Zebrowski’s motion.   United States

v. Zebrowski, No. CR-96-41 (E.D. Va. Jan. 15, 2002).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2